ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Centerra-Parsons Pacific, LLC               )      ASBCA Nos. 61754, 62139
                                            )
Under Contract No. N62742-12-D-3601         )

APPEARANCE FOR THE APPELLANT:                      Kevin Pinkney, Esq.
                                                    Arent Fox LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Robyn L. Hamady, Esq.
                                                    Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

     The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

        It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' joint motion to sustain the appeals and request entry of a consent judgment,
that the appeals are sustained. In the nature of a consent judgment, the Board makes a
monetary award to appellant in the amount of $1,988,201.27. This amount is inclusive
of interest. No further interest shall be paid.

      Dated: October 30, 2019



                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                       I concur


-tVC-----
RICHARD SHACKLEFORD                            OWE~~~
                                                           ,,,.-----,,


Administrative Judge                           Administrative Judge
Vice Chairman                                  Vice Chairman
Armed Services Board                           Armed Services Board
of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61754, 62139, Appeals of
Centerra-Parsons Pacific, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2